IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF THE                                No. 81470
                    ADMINISTRATION OF THE SSJ'S
                    ISSUE TRUST,

                    IN THE MATTER OF THE
                    ADMINISTRATION OF THE SAMUEL
                    S. JAKSICK, JR. FAMILY TRUST.
                                                                          FILED
                                                                          )UN 2 2 2022
                    TODD B. JAKSICK, INDIVIDUALLY
                    AND AS CO-TRUSTEE OF THE
                    SAMUEL S. JAKSICK, JR. FAMILY
                    TRUST, AND AS TRUSTEE OF THE
                    SSJ'S ISSUE TRUST; MICHAEL S.
                    KIMMEL, INDIVIDUALLY AND AS CO-
                    TRUSTEE OF THE SAMUEL S.
                    JAKSICK, JR. FAMILY TRUST; KEVIN
                    RILEY, INDIVIDUALLY AND AS
                    FORMER TRUSTEE OF THE SAMUEL
                    S. JAKSICK, JR. FAMILY TRUST, AND
                    AS TRUSTEE OF THE WENDY A.
                    JAKSICK 2012 BHC FAMILY TRUST;
                    AND STANLEY JAKSICK,
                    INDIVIDUALLY AND AS CO-TRUSTEE
                    OF THE SAMUEL S. JAKSICK, JR.
                    FAMILY TRUST,
                    Appellants/Cross-Respondents,
                    vs.
                    WENDY JAKSICK,
                    Res t ondent/Cross-Ai iellant.


                                          ORDER OF AFFIRM_ANCE

                               This is an appeal and cross-appeal in a trust matter. Second
                    Judicial District Court, Washoe County; David A. Hardy, Judge.'


                         "The Honorable James W. Hardest.y, Justice, voluntarily recused
SUPREME COURT       himself from participation in the decision of this matter.
     OF
    NEIIADA

(03 1947A criZIO.
                                                                         22—ict,60
                              Samuel S. Jaksick (Sam) established two trusts—the Samuel S.
                  Jaksick Jr. Family Trust and the Issue Trust—for the benefit of his three
                  children: Todd, Stanley (Stan), and Wendy. Todd and Stan (appellants and
                  cross-respondents) serve as co-trustees of the Family Trust. Michael S.
                  Kimmel (appellant and cross-respondent) is the other co-trustee for the
                  Family Trust, having replaced Kevin Riley (appellant and cross-
                  respondent), who temporarily served in that capacity following Sam's death.
                  Todd is the sole trustee for the Issue Trust. Wendy (respondent and cross-
                  appellant) is not a trustee. After Sam's death, disputes arose among the
                  three siblings regarding the trusts administration. Consequently, Todd
                  and Kimmel petitioned to approve accountings for the Family Trust and to
                  approve multiple agreements. Todd filed a separate petition seeking the
                  same relief for the Issue Trust. Wendy filed objections and counter-
                  petitions against Todd, Kimmel, and Riley (collectively, the Trustees) in
                  their capacities as trustees and individuals, and against Stan in his capacity
                  as trustee. Stan also filed objections against Todd, and Todd filed a counter-
                  petition against Stan.
                              The district court bifurcated the proceedings and held a jury
                  trial on the legal claims and a bench trial on the equitable claims. Just
                  before the jury trial, Stan and Todd settled their dispute, leaving only
                  Wendy against Todd, Kimmel, and Riley. During the jury trial, the district
                  court denied Wendy's motion to admit Stan's and Todd's settlement
                  agreement into evidence. The jury generally found for Todd in his
                  individual capacity and the other trustees in their capacities as individuals
                  and trustees but found for Wendy on her breach of fiduciary duties claim
                  against Todd as trustee for both trusts. The jury awarded Wendy $15,000
                  in damages for Todd's breach. The parties stipulated to allowing the district
                  court to determine their equitable claims through submitted briefs in
SUPREME COURT
                  addition to the jury trial exhibits. The court entered an order after the
      OF
    NEVADA

                                                        2
(0) 1947A 4110.
                  equitable trial declining to confirm the accountings or agreements;
                  disgorging Todd of his trustee fees; ordering the trusts to pay the Trustees'
                  attorney fees but requiring Todd to reimburse the trusts for 25 percent of
                  those fees; denying Kimmel's and Riley's requests for costs (in either
                  capacity) and attorney fees in their individual capacities; and awarding
                  Wendy $300,000 in attorney fees. The Trustees, Todd, and Stan appealed,
                  and Wendy filed a cross-appeal. We begin by addressing Wendy's
                  arguments, after which we address the Trustees and Todd's arguments.2
                  Wendy's arguments
                              Wendy first argues that the district court abused its discretion
                  by relying on the jury verdict as a basis to deny some of her equitable claims.
                  We review a district court's decision to grant equitable relief for an abuse of
                  discretion. Am. Sterling Bank v. Johnny Mgmt. LV, Inc., 126 Nev. 423, 428,
                  245 P.3d 535, 538 (2010). A district court abuses its discretion if its
                  "decision is not supported by substantial evidence," which is evidence that
                  "a reasonable mind might accept as adequate to support a conclusion." Otctk
                  Nev., LLC v. Eighth Judicial Dist. Court, 129 Nev. 799, 805, 312 P.3d 491,
                  496 (2013) (internal quotation marks omitted).
                              The record shows that the district court carefully considered
                  over 17,000 pages of information to resolve this two-year case and
                  independently evaluated the evidence when ruling on Wendy's equitable
                  claims. Although the district court made several rulings in Wendy's favor,
                  such as declaring that she did not violate the no-contest provision,
                  disgorging Todd of his trustee fees, and granting her attorney fees, it also
                  expressly found that Wendy was overly zealous and appeared driven by
                  greed and an inflated sense of entitlement. We have carefully reviewed the



                        2Stan only challenges Wendy's attorney fees award on appeal. We
SUPREME COURT     consider his arguments along with the Trustees' arguments on that issue.
      OF
    NEVADA
                                                        3
OA 1947A estara
                    record and conclude the district court's decision not to award Wendy further
                    equitable relief is supported by substantial evidence, which shows Wendy's
                    requested damages were an overreach in light of the amount awarded by
                    the jury and the value of the trusts res. We therefore conclude that the
                    district court correctly relied on the underlying basis for the jury's verdict
                    in denying some of Wendy's claims for equitable relief.
                                Wendy next argues that the district court abused its discretion
                    by not further continuing the trial to permit her to conduct additional
                    discovery.3 "We review the district court's decision on a motion for
                    continuance for an abuse of discretion." Bongiovi v. Sullivan, 122 Nev. 556,
                    570, 138 P.3d 433, 444 (2006). The district court delayed the trial for about
                    nine days to allow Wendy to review new discovery documents, and Wendy
                    additionally had the duration of the jury trial to review the discovery and
                    prepare for the equitable trial held three months later. Wendy does not
                    explain how the continuance or additional discovery would have made a
                    difference in the jury's verdict. Moreover, the record demonstrates that
                    Wendy engaged in dilatory discovery tactics, and this supports the district
                    court's determination that a trial continuance was not warranted. See NRS
                    16.010 (explaining a party's failure to diligently procure discovery will
                    weigh against granting that party's motion for a continuance). Thus, we
                    conclude that the district court did not abuse its discretion on this issue.4



                          3Wendy   also asserts that a longer continuance was warranted because
                    Todd and Stan settled just before trial. However, Wendy does not cogently
                    argue this position and we decline to address it. See Edwards v. Emperor's
                    Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006)
                    (providing that we need not consider issues not adequately briefed, not
                    supported by relevant authority, and not cogently argued).

                          4We  are not persuaded by Wendy's arguments regarding the late
SUPREME COURT       production of records, and we note Wendy had a sufficient amount of time
       OF
    NEVADA

                                                           4
(Of 1947A .alip0.
                            Lastly, Wendy argues that the district court abused its
                discretion by awarding costs and attorney fees to Todd in his individual
                capacity.5 We review an award of attorney fees and costs for an abuse of
                discretion. MEI-GSR Holdings, LLC v. Peppermill Casinos, Inc., 134 Nev.
                235, 244, 416 P.3d 249, 258 (2018). Costs must be given to the prevailing
                party in an action for money or damages where the plaintiff seeks more than
                $2,500. NRS 18.020(3). Where a party makes an offer of judgment, and the
                offeree rejects the offer and thereafter fails to obtain a more favorable
                judgment at trial, the offeree must pay reasonable attorney fees, if allowed,
                incurred from the time of the offer. NRCP 68(0(1)(B). To award fees
                               •




                "[u]nder NRCP 68, the district court must first consider the Beattie factors,"
                and if attorney fees are warranted under Beattie, the court must also
                consider the Brunzell factors to determine whether the requested amount
                is reasonable and justified. Peppermill, 134 Nev at 245, 416 P.3d at 258.
                            We determine that costs were properly awarded because Todd
                in his individual capacity made an offer of judgment for $25,000 that Wendy
                rejected, the jury thereafter found in favor of Todd individually, Wendy
                failed to obtain a more favorable judgment against Todd individually at
                trial, and Todd individually was a prevailing party entitled to his
                reasonable costs pursuant to NRCP 68(0. We further conclude that the
                district court's findings on the Beattie and Brunzell factors are supported by
                the record. Thus, we conclude that the district court did not abuse its



                to prepare for the bifurcated equitable bench trial despite the late
                production.

                      5We  are not persuaded by Wendy's argument that the settlement
                agreement should have been admitted during the jury trial. See Banks ex
                rel. Banks v. Sunrise Hosp., 120 Nev. 822, 844, 102 P.3d 52, 67 (2004) ("Mil
                order to prevent improper speculation by the jury, the parties may not
SUPREME COURT   inform the jury as to either the existence of a settlement or the sum paid.").
        OF
     NEVADA

                                                      5
(0) 1947A
                      discretion by awarding Todd, in his individual capacity, attorney fees and
                      costs.6
                      Trustees arguments
                                  The Trustees argue that the district court abused its discretion
                      by denying each of Riley's and Kimmel's requests for costs and attorney fees.
                      We disagree. An attorney fees award under NRS 18.010(2)(b) or NRS 7.085
                      was not warranted because the record shows that Wendy's claims against
                      Riley and Kimmel as individuals were not unreasonable, groundless, or
                      brought to harass the trustees. The record demonstrates there were
                      problems with the trust accountings and that it was not clear who of the
                      Trustees was responsible for the poor preparation and upkeep of the trust
                      accountings. Moreover, because the district court ordered the trusts to pay
                      all of the fees incurred for the trustee& representation in this action, it
                      follows that unless Kimmel and Riley point to additional attorney fees the
                      trusts had not previously been ordered to pay, there were no further fees to
                      award. But Kimmel and Riley did not delineate any such fees below nor
                      argue on appeal that any such fees exist.
                                  Regarding costs, the district court awarded costs to Todd as an
                      individual and later concluded that Kimmel and Riley were not similarly
                      entitled to a costs award (in either capacity) where their representations in
                      both capacities overlapped with Todd's. Where there are multiple
                      prevailing defendants, the district court must attempt to apportion the costs
                      and, if it cannot do so, it must make specific findings as to why
                      apportionment is impracticable.     See Detwiler v. Eighth Judicial Dist.
                      Court, 137 Nev. 202, 213, 486 P.3d 710, 720 (2021); Mayfield v. Koroghli,
                      124 Nev. 343, 353, 184 P.3d 362, 368-69 (2008). The record shows the



                            6We have considered the record in light of the relevant law and
SUPREME COURT         conclude Wendy's other arguments on this issue are without merit.
        OF
     NEVADA

                                                            6
(0) (947A    4Vglr.
                      trustees joint defenses were so intertwined as to make apportionment
                      impracticable, and we therefore conclude that the district court's finding
                      that the Trustees' representation costs overlapped is supported by the
                      record.7 Thus, we conclude that the district court did not abuse its
                      discretion on this issue.
                                  The Trustees next argue that the district court abused its
                      discretion by awarding attorney fees to Wendy.8 In awarding fees to Wendy,
                      the district court cited NRS 153.031(3)(b), which grants the district court
                      the discretion to order a trustee to pay another party's reasonable attorney
                      fees if the trustee breached his or her fiduciary duties and "such additional
                      relief is appropriate to redress or avoid an injustice." In its order, the court
                      stated that "[t]he nature of the accountings influence[d] [its] decision
                      regarding attorneys' fees and the no-contest provisions of the trust." The
                      court also noted that it "was particularly troubled by the notary's abdication
                      of statutory responsibilities, which was an influencing fact in the litigation
                      Wendy pursued."
                                  We determine that the record supports the district court's
                      finding that the accountings did not provide Wendy with proper notice of
                      her interests as beneficiary. The record demonstrates that there was much
                      uncertainty about the debt and value of the trusts because the scope of
                      Todd's indemnification agreement was unclear, and the accountings had


                            •7For example, many of Kimmel's and Riley's attorneys' entries in their
                      memoranda of costs involve Todd, indicating his primary role in this matter
                      and the lesser roles of Riley and Kimmel. Todd testified that he depended
                      on others, including Riley, for his actions as trustee and the preparation of
                      some trust documents and accounting, which demonstrates how entangled
                      their defense was at trial. Notably, too, the trustees concede that their
                      representation substantially overlapped with Todd's.

                            8We  have carefully considered Stan's additional arguments and
SUPREME COURT         conclude they are without merit.
        OF
     NEVADA
                                                             7
(0) 1947A    4,001.
                      many hyphens where there should have been numerical values, thereby
                      precluding a clear calculation of the trusts debts. Additionally, the record
                      further supports the court's finding that the notary's conduct fell below the
                      statutory standard because there was testimony indicating that the notary
                      did not keep records that she was supposed to keep. And the jury found
                      Todd breached his fiduciary duties. Accordingly, we agree that the poor
                      state of the trust accountings and the notarial negligence were harms or
                      injustices that warranted awarding attorney fees to Wendy under NRS
                      153.031(3), and therefore we conclude the district court did not abuse its
                      discretion.9
                      Todd's arguments
                                     Todd argues that the district court abused its discretion by
                      disgorging him of his trustee fees and requiring him to personally reimburse
                      the trusts for a quarter of the Trustees' attorney fees paid by the trust.
                      Under NRS 153.031(3)(a), a court has the discretion to "[o]rder a reduction
                      in the trustee's compensation" to "redress or avoid an injustice." Under NRS
                      153.031(3)(b), a court has the discretion to order a trustee to personally pay
                      for another party's reasonable attorney fees if the trustee breached his or



                            9We are not persuaded that the district court's award of $300,000 was
                      unreasonable. The record shows that the district court reviewed over 300
                      substantive pleadings and 227 exhibits during this two-year-long case. The
                      parties engaged in extensive discovery and Wendy was successful in at least
                      one of her legal claims, demonstrating her attorneys' skill in this
                      complicated case.       Additionally, Wendy provided the supporting
                      documentation for her attorney fees. See Shuette v. Beazer Homes Holdings
                      Corp., 121 Nev. 837, 864-65, 124 P.3d 530, 549 (2005) (providing that when
                      awarding attorney fees, the district court must consider the Brunzell factors
                      to determine the reasonable amount to be awarded); see also Logan v. Abe,
                      131 Nev. 260, 266, 350 P.3d 1139, 1143 (2015) (explaining express findings
                      on the Brunzell factors are preferred but not necessary where the record
                      demonstrates the court considered those factors and the award is supported
SUPREME COURT         by substantial evidence).
        OF
     NEVADA
                                                            8
(0) 1941A    00114.
                her fiduciary duties and "such additional relief is appropriate to redress or
                avoid an injustice." For the reasons set forth above, we conclude that
                ordering Todd to disgorge trust fees was appropriate to redress the poor
                accountings and notarial negligence pursuant to NRS 153.031.
                Additionally, because the jury found that Todd breached his fiduciary duties
                to Wendy, the district court properly held Todd personally liable for a part
                of the Trustees attorney fees under NRS 153.031(3)(b). Thus, we conclude
                that the district court did not abuse its discretion by disgorging Todd of his
                trustee fees and ordering him to pay part of the Trustees' attorney fees.
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                               ak....aisatramanum   C.J.
                                                    P rraguirre


                                                                                     J.
                                                    Stiglich


                                                                                     J.
                                                    Cadish


                                                     LLjt.m)
                                                    Silver
                                                                                     J.




                                                                                     J.
                                                    Pickering



                                                        114111-21".
                                                    Herndon
                                                                                     J.

SUPREME COURT
        OF
     NEVADA

                                                      9
(0) 1947A
                cc:   Hon. David A. Hardy, District Judge
                      David Wasick, Settlement Judge
                      Maupin. Cox & LeGoy
                      McDonald Carano LLP/Reno
                      Robison, Sharp, Sullivan & Brust
                      Kreitlein Law Group
                      Marquis Aurbach Coffing
                      Spencer & Johnson PLLC
                      Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                   10
(0) I 447A